Order issued December 2j, 2012




                                              In The
                                 (Court of AppraW
                          JTi1U Elivtrirt of &exas at Dallas
                                      No. 05-11-00238-CV


                               Jackqueline McDaniel, Appellant

                                                V.

 HSBC Bank, NA, as Trustee on Behalf of Ace Securities Corp. Home Equity Loan Trust
   and for the Registered Holders of Ace Securities Corp. Home Equity Loan Trust,
        Series 2007-ASAPI, Asset Backed Pass-Through Certificates, Appellee


                                            ORDER

       The exhibits admitted into evidence were not included in the reporter's record filed in this

Court. We ORDER the court reporter to file, within fourteen days of the date of this order, a

supplemental reporter's record containing the exhibits admitted in this proceeding.



                                                         2r
                                                          ez‘.zeL.4,e44L_.2
                                                     LANA MYERS
                                                     PRESIDING JUSTICE